



COURT OF APPEAL FOR ONTARIO

CITATION: Buttar v. Buttar, 2013 ONCA 616

DATE: 20131016

DOCKET: C55491

Rosenberg, Goudge and Tulloch JJ.A.

BETWEEN

Doris Marion Buttar

Applicant (Respondent)

and

Bruce Edgar Buttar

Respondent (Appellant)

Aaron M. Franks and Michael Zalev, for the appellant

Donald R. Good, for the respondent

Heard: April 30, 2013

On appeal from the judgment of Justice Mary J. Hatton of
    the Superior Court of Justice, dated April 18, 2012 and the costs order dated
    September 19, 2012.

COSTS ENDORSEMENT

[1]

We have reviewed the cost submissions from counsel. In our view, success
    on the appeal was divided and the parties should bear their own costs of the
    appeal. We have not been persuaded that there is any basis for interfering with
    the reasonable cost award made at trial. In our view, the result of the appeal
    would have only a modest monetary impact on the trial decision.

M. Rosenberg J.A.

S.T. Goudge J.A.

M.H. Tulloch J.A.


